Writ of habeas corpus to restore Robert Watson, the defendant in a criminal action entitled People v Robert Watson pending in the County Court, Dutchess County, under indictment No. 125/06, to the original conditions of his release on bail.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Dutchess County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Rivera, J.P., Miller, Covello and Belen, JJ., concur.